DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 16331742 on March 08, 2019. Please note claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
3.	Claims 1-16 are allowed.
The following is an examiner’s statement for reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the first pull-up subcircuit is respectively electrically connected with a first 10control signal terminal, a pull-up node, a first clock signal terminal, and an output terminal, and the first pull-up subcircuit is configured to output a high level to the output terminal under control of a first control signal of the first control signal terminal; the second pull-up subcircuit is respectively electrically connected with a second control signal terminal, the pull-up node, the first clock signal terminal, and the second pull-up 15subcircuit is configured to output a high level to the output terminal under control of a second control signal of the second control signal terminal; the first pull-down subcircuit is electrically connected with the first control signal terminal, a reset signal terminal, a first level terminal and the output terminal, and the first pull- down subcircuit is configured to pull down a level of the output terminal under control of the first control signal; and the second pull-down subcircuit is respectively electrically connected with the second control signal terminal, the reset signal terminal, the first level terminal, and the output terminal, and the second pull-down subcircuit is configured to pull down the level 
4.	The closest relevant references appear to be Li et al (US 20170178581 A1) and Ma et al. (US 20170278450 A1) but neither singularly nor in combination teach all the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693